Title: To Benjamin Franklin from Benjamin Vaughan, 29 December 1776
From: Vaughan, Benjamin
To: Franklin, Benjamin


Decr: 29h:, 1776
B. Vaughan presents his best respects to Dr: Franklin and incloses him some papers for perusal at his leisure. He sends them for several reasons. To shew, first, that neither his head nor his heart have been unoccupied upon the subject of America; to prove in the next place, under what disadvantages every man enters upon the subject, without information from thence; and to enable him also to judge of the confidence which Dr: Franklin is to repose in him.The letters are the result of thought, but were for the most part committed to paper in haste; particularly No. 1 which he begs (if read at all) may be read last.
 
Addressed: Dr: Franklin.
[A possible continuation is printed below under Sept. 19, 1777.]
